Order, entered November 1, 1963, denying plaintiffs’ motion for temporary injunction and appointment of receiver, unanimously affirmed, on the law and the facts and in the exercise of discretion, without costs. Plaintiffs have failed to make a sufficient factual showing of urgent necessity and imminent and irreparable substantial damage to justify the drastic relief sought. The plaintiffs’ remedy here is to press for an early trial. (See 10 Carmody-Wait, New York Practice, Injunctions, pp. 516-559; 28 N. Y. Jur., Injunctions, pp. 314-332.) See, also, opinion of this court [21 A D 2d 60] on appeal from order dismissing plaintiffs’ complaint.) Concur — Breitel, J. P., Rabin, Stevens, Eager and Steuer, JJ.